Citation Nr: 1414960	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  06-03 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right-sided numbness.


WITNESS AT HEARING ON APPEAL


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The Veteran served on active duty from June 1953 to October 1954. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

When this issue was previously before the Board in September 2008, it was remanded to afford the Veteran a requested video conference hearing.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


REMAND

The record reflects that the Veteran was incarcerated in prison from approximately 2003 to 2013.  In the VA Form 9 received in August 2005, the Veteran requested a hearing with the Judge who would decide his case, to be conducted via videoconference.  In a letter received in July 2008, he reiterated his request for a video hearing.  In September 2008 the Board remanded the case in part to afford the Veteran the requested hearing.  He was afforded a hearing with a Decision Review Officer (DRO) in August 2010.  The record reflects that the Veteran was released from prison in June 2013.  In October 2013 he submitted another VA Form 9 which restates his request for a videoconference hearing before a Veterans Law Judge.    

Since videoconference hearings are scheduled by the RO, the case is REMANDED to the RO for the following action:


Schedule the Veteran for a videoconference hearing before the Board in accordance with the advancement of his appeal on the Board's docket.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

